                Case 2:18-cv-00067 Document 1 Filed 11/20/18 Page 1 of 4




                           IN TIIE UI\-ITED STATES DISTRICT COTIRT
                            FOR TIIE WESTERN DISTRICT OF TEXAS
                                        DEL RIO DTWSION

ESTELLA MELLO                                             5
                                                          s
v.                                                       S           CIVIL ACTION NO. 2:18-CV-00067
                                                         0
UNITED MEDICAL CENTERS                                   5

                                         NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT:

        NOW COMES Defendant, LINITED MEDICAL CENTERS, and files this Notice of

Removal pursuant to 28 U.S.C. $1aa6(a) in this cause and in support thereof shows the Court                        as


follows:

                                          I.    INTRODUCTION

           l.   On or about April 18, 2018, Plaintiff filed Plaintiffs Original Petition                     against

Defendant alleging retaliation, wrongful terminationi, and discharge for refusing to commit an

illegal act2. The lawsuit was filed in the 293rd Judicial District Court of Maverick County,

Texas bearing Cause        No. 18-04-35534-MCV, and entitled Estella Mello v. United Medical

Centers.

        2.      Plaintiffs Original Petition and the citation in this action were served on Defendant

on October 26,2018. Defendant filed an Answer in state court, on November 16,2078.                          A copy




' Among other allegAions, Plaintiff asserts that she endured disparde tr€atrnent, including hostile treatment and
improper termination after she reported a dangenrus chemical spill to the fire departrnent and OSHA. Ser, Plaintiff s
Original Petition atl15, attached hereto under Exhibit A. Plaintiffs reference to "OSIIA" appears to reference the
Federal Occupational Safety and Health Administration.


'Plaintiffalleges that she refused to perform the illegal act of "not reporting the incident to OSHA." See Plaintiff s
Original Petition at tf 15, dtached hereto under Exhibit A. Plaintiffs reference to "OSHA" appears to reference the
Federal Occupational Safety and Health Adminishation.
                Case 2:18-cv-00067 Document 1 Filed 11/20/18 Page 2 of 4




of the citation, Plaintiff s Original Petition in that action, as well as Defendant's Answer                 are


attached hereto under Exhibit A.

          3.   Removal of this case is filedwithinthirty (30) days of the date thatthis Defendant

was served with both the citation and a copy of Plaintiff s Original Petition on October 26,2018,

and is timely and proper under 28 U.S.C. $i446(b). Bd. Of Regents of Univ. of Tex. .Sys.                        v.


Nippon Tel. & Tel. Corp., 478 F.3d 274,278 (5th Cir. 2007).

                                   II.   BASIS FOR REMOVAL

          4.   Removal of this action is proper because plaintiff s suit involves a federal question

and arises under federal     law. 28 U.S.C. $$ 1331,l44l(a); Grable &                 Sons Metal Prods., Inc.   v.


Darue Erg'g & Mfg., 545 U.S. 308, 312 (2005); Broder v. Cablevision Sys. Corp., 418 F.3d 187,

194 (2d Cir. 2005). Specifically,    plaintiff   s claim arises under       Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. $ 2000e et. seq. because             Plaintiff   s   Original Petition makes several

assertions, that when taken together, demonstrate that she is asserting a federal claim.

          Specifically, Plaintiff alleges that she timely filed an EEOC3 charge and that the EEOC

issued a notice of right-to-sue     letter.   See   Plaintiff's Original Petition, at tl 6,      attached hereto

under Exhibit     A.   Significantly, Plaintiff s Original Petition goes on to affirmatively represent

that, "Plaintiff timely files this action within ninety (90) days of receipt of the right-to-sue letter."

Id.

          5.   Plaintiffls affirmative replesentation that suit was timely filed within ninety (90)

days of the EEOC's right-to-sue letter demonstrates that Plaintiff is asserting a federal cause                 of

action, because the ninety (90) day period upon which Plaintiff affirmatively relies to claim that

she timely hled suit is only relevant to the        filing of   a federal   claim.   See Nilsen v.   City of Moss

Point, Miss.,674F.2d379,38115th Cir. 1982), citing 42 U.S.C. 2000e-5(f)(l). See also Harmon

'   The EEOC is the Equal Employment Opportunity Commission.
                Case 2:18-cv-00067 Document 1 Filed 11/20/18 Page 3 of 4



v. Trouw Nutrition USA, LLC, No. 15-cv-01267-JPG-DGW, 20i6 U.S. Dist. LEXIS 45987, at *7

(S.D. Ill. Apr. 5, 2016). In the instant case, the federal claim is Title    VIi of the Civil   Rights Act

of   1964, as amended, 42 U.S.C. $ 2000e et. seq., because that is the statute referenced in

Plaintiff s EEOC charge of discrimination. Furthermore, Plaintiff s Original Petition does not

indicate that she is not pursuing a federal claim. See Plaintiff's Original Petition, attached hereto

under Exhibit A.

                                            III.   VENUE

        6.      Venue is proper in this district under 28 U.S.C. 5 1aa1(a) because the state court

where the suit has been pending is located in this district.

                                            IV.    NOTICE

        7.      Pursuant to 28 U.S.C. $ 1aa6(a), copies     of all pleadings, process, and orders served

on and by Defendant in the state action, as well as other documents in the state court file, and

Defendant's letters to the State Clerk requesting copies of the state court file, are attached to this

Notice of Removal as Exhibit "A".

        8.      Defendant   will promptly   serve upon   Plaintiff a true and correct copy of this Notice

of Removal as required by law.

                                      V.      JURY DEMAND

        9.      A jury demand was included in the Original Petition filed by Plaintiff in the        state

court action.

                                      VI.      CONCLUSION

        10. Accordingly, the present lawsuit may be removed, and Defendant              requests that the

Court remove the suit from the District Court for Maverick County, Texas to the Del Rio
            Case 2:18-cv-00067 Document 1 Filed 11/20/18 Page 4 of 4



Division of the United States District Court for the Western District of Texas pursuant to

28 U.S.C. 5$ 1331 and 1441(a).

       WHEREFORE, notice is hereby given that this action is removed from the District Court

for Maverick County, Texas to the United States District Court for the Westem District of Texas,

Del Rio Division.


Dated: November 20. 2018                      Respectfully submitted,

                                              BRIN & BR[N, P.C.
                                              6223 IH-10 West
                                              San Antonio, Texas 78201
                                              Telephone: (210)341-9711
                                              Facsimile: (210) 341-1854



                                              State Bar No. 00784746
                                              rperez@brinandbrin. com

                                              ATTORNEY FOR DEFENDANT
                                              UNITED MEDICAL CENTERS


                                 CERTIFICATE OF SERVICE


        The undersigned hereby certifies that a true and correct copy ofthe above and foregoing
document has been served on November 20,2018, to Plaintiff s counsel via certified mail, retum
receipt requested and has also been filed electronically via the Court's CM/ECF system and as
such is served on all counsel who are known   filing   users.

Daniel R. Dutko
Hanszen Laporte, LLP
14201Memorial Drive
Houston, Texas 71079
ddutko @hanszenlaporte. com




                                                 4
